156 F.3d 1344
98 Daily Journal D.A.R. 10,947
MORONGO BAND OF MISSION INDIANS, a federally recognizedIndian Tribe, Plaintiff-Appellant,v.Dennis STACH;  Workers Compensation Appeals Board, for theState of California;  Frederick P. Popanda,Defendants-Appellees.
No. 97-55338.
United States Court of Appeals,Ninth Circuit.
Submitted Oct. 7, 1998.1Decided Oct. 21, 1998.

Barbara E. Karshmer, Richard A. Cross, and John R. Shordike, Alexander & Karshmer, Berkeley, California, for plaintiff-appellant Morongo Band of Mission Indians.
Thomas J. McBirnie, Department of Industrial Relations, Workers' Compensation Appeals Board, San Francisco, California, for defendant-appellee Workers' Compensation Appeals Board.
Jacqueline Schauer, John Plotz, M.C. Rudy, and Richard J. Rosa of Department of Industrial Relations, Division of Workers' Compensations, San Francisco, California, for defendant-appellee Dennis Stach.
Appeal from the United States District Court for the Central District of California;  Robert J. Timlin, District Judge, Presiding.  D.C. No. CV-96-00336-RT-VAPx.
Before:  BRUNETTI, FERNANDEZ, and McKEOWN, Circuit Judges.
IT IS ORDERED that this action be dismissed as moot.  Accordingly, we vacate the judgment below and remand for dismissal.  See United States v. Munsingwear, Inc., 340 U.S. 36, 39-40, 71 S.Ct. 104, 95 L.Ed. 36 (1950).
VACATED AND REMANDED.



1
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4